Citation Nr: 1607991	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1973 to November 1976, February 1977 to March 1981, and January 1983 to January 1986, with additional periods of reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's left shoulder disability began in service.

2.  Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's PFB began in service.


CONCLUSIONS OF LAW

1.  A left shoulder disability was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  PFB was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran asserts that his left shoulder disability is due to an injury sustained during a softball game during his second period of active service in 1977.  He also asserts that he was diagnosed with PFD during his first period of active service and received a medical profile.

The claims file does not contain service treatment records (STRs) from any of the Veteran's periods of active service, and searches for the records have been unsuccessful.  However, in multiple statements, the Veteran consistently reported that his PFB began after his enlistment due to daily shaving.  In addition, the Veteran has consistently reported injuring his shoulder in 1977.

The reports of the Veteran are given great probative weight as they are consistent with the available medical record showing a diagnosis and treatment a left shoulder disability and PFB.  The Veteran is competent to report symptoms of a left shoulder disability and PFB as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no reason to doubt his credibility.

Furthermore, while the Veteran was afforded multiple VA examinations, the VA examiners based their negative opinions only on the absence of the STRs.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a VA examination was inadequate because the examiner failed to comment on the Veteran's report of an in-service injury and relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  As such, the multiple negative VA opinions are outweighed by the lay evidence that suggests that the Veteran experienced a left shoulder disability and PFB during his active service.

As described, the criteria for service connection have been met and the Veteran's claims are granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for a left shoulder disorder is granted.

Service connection for PFB is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


